Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicants’ originally filed supporting disclosure lacks evidence of support for the now claimed ranges of primary hydroxyl group content values.  Attempts at demonstration of support through limited examples of particularly selected examples from another patent and its own originally filed supporting disclosure are not suitable in demonstrating possession by the instant inventors at the time they filed this application.
This is a new matter rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 12 and 16-20 and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al.(2014/0066536) in view of Sasaki et al.(2013/0059936).
Adkins et al. discloses preparations of polyurethane foams via reaction of polyisocyanates as claimed, polymer polyols having functionality, molecular weight, solid content, ethylene oxide contents, and viscosity make-ups as claimed, including newly submitted claims 26, 27, 29 and 30, that are formed in the presence of unsaturated monomer, preformed stabilizer, free radical initiators, including peroxyesters as well as particularly t-amylperoxypivalate, and transfer agent as claimed, catalyst and blowing agent (see abstract, paragraphs [0002], [0016]-[0056], [0064], [0065], Examples and claims).  In that difference is not seen evident between the make-up of the polyols of Adkins et al. and those of the claims, it is not seen evident that difference is evident based on the manner, as recited by the claims, in which the polyols are produced.  As to the ranges of primary hydroxyl content values of new claims 25 and 28, it is held that the features of these claims are sufficiently met by at least the Base Polyol A of Adkins et al. which corresponds to a primary hydroxyl content of 0% owing to its ethylene oxide being internal ethylene oxide.    
Adkins et al. differs from applicants’ claims in that it does not specify formation of flexible foams, including through utilization of chain extenders and/or crosslinkers and NCO Index values as claimed.  However, Sasaki et al. discloses formation of flexible polyurethane foams formed through 
As to difference between Adkins et al. and claims that may be evident through utilization of DMC catalyst in forming the base polyol of the polymer polyol.  Sasaki et al. discloses DMC catalysts to be well known catalysts in forming polyols as base polyols in polymer polyols of overlapping make-up with those of Adkins et al. (paragraphs [0047]-[0106].  Accordingly, it would have been obvious for one having ordinary skill in the art to have formed base polyols for use in the preparations of Adkins et al. in the manner provided for by Sasaki et al., utilizing DMC catalysts, for the purpose of achieving acceptably produced base polyol in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.

	Applicants’ latest arguments have been considered. However, they are unpersuasive. 
	Applicants do not identify non-obvious distinction in their invention that is supported by limitation in the claims.  Further, as to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited combination of the prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
As to applicants’ arguments concerning particular lackings regarding contents and make-up of polyol materials, it is held and maintained that these effects are provided for through the particulars of the cited Adkins et al. reference, including, particularly, the exemplified embodiments.  Further, difference has not been identified in the polyols based on the manner in which they were prepared, and such a difference is currently not seen since the material effects of the polyols of applicants’ claims are sufficiently provided for through the teachings of the primarily cited Adkins et al. reference.   Moreover, applicants’ arguments concerning deficiencies of Sasaki et al. in this regard are not sufficient and/or relevant in that these features are not deficiencies of the primarily cited Adkins et al. reference and, accordingly, are not deficiencies that Sasaki et al. is looked to in order to resolve. Further, in this regard it is held and maintained that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765